70 F.3d 1263
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Margarita MALDONADO, Defendant-Appellant.
No. 95-5114.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.Decided Nov. 27, 1995.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Frank W. Bullock, Jr., Chief District Judge.  (CR-94-177)
Thomas N. Cochran, Assistant Federal Public Defender, Greensboro, North Carolina, for Appellant.  Walter C. Holton, Jr., United States Attorney, Douglas Cannon, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
AFFIRMED.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Margarita Maldonado was convicted by a jury of possession of crack cocaine with intent to distribute, 21 U.S.C.A. Sec. 841 (West 1981 & Supp.1995), and sentenced to serve 120 months imprisonment.  She appeals her conviction on the ground that the district court erred in refusing to instruct the jury on the meaning of "reasonable doubt."   She also appeals her sentence, arguing that the court erred in applying the statutory penalties for crack offenses.


2
Both issues raised are easily decided.  In this Circuit, the rule is that district court judges should not define the term reasonable doubt.  United States v. Reives, 15 F.3d 42, 46 (4th Cir.), cert. denied, 62 U.S.L.W. 3825 (U.S. Jun. 13, 1994) (No. 93-1791).  Consequently, we find no error in the district court's refusal to do so in this case.  We recently held that Sec. 841 is not ambiguous and that Congress intentionally penalized offenses involving crack cocaine more severely than those involving powder cocaine.  United States v. Fisher, 58 F.3d 96, 99 (4th Cir.), cert. denied, 64 U.S.L.W. 3270 (U.S. Oct. 10, 1995) (No. 95-5923).  The rule of lenity does not apply.


3
We therefore affirm the conviction and sentence.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED